Citation Nr: 1113424	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  04-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had verified active duty for training (ACDUTRA) in the Army National Guard from January to February 1991 and other unverified ACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this case in July 2006 and August 2007, for additional development.  

In September 2008, the Board denied a rating in excess of 20 percent for cervical spine disorder, cervical radiculopathy, C6-7, and granted an increased rating of 20 percent for left arm numbness.  The Veteran appealed the September 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran raised no allegation of error concerning the Board's denial of a rating greater than 20 percent for cervical spine disability, or its assignment of a rating greater than 20 percent for left arm numbness.  Instead, he asserted that the issue of entitlement to TDIU was raised by the record but not adjudicated by the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, in August 2010, the Court affirmed the Board's decision insofar as it determined that 20 percent ratings, and no more, were warranted for his cervical spine disability and left arm numbness, but remanded the Veteran's TDIU claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As indicated, the 2010 Court remanded a TDIU claim to the Board for further proceedings.  The Board observes that since the adjudication of its September 2008 decision, the RO has denied entitlement to a TDIU in an April 2009 rating decision.  Notwithstanding, the Board has no discretion and must remand the instant appeal for compliance with the Court's 2010 Order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the Veteran's statements that he is unable to work due to his service-connected disabilities and the Court's memorandum decision, the Board finds that a VA examination is necessary to determine whether it is at least as likely as not that such disabilities render him unable to secure or follow a substantially gainful occupation.  During his most recent VA examination of the spine conducted in October 2007, the Veteran reported that he was unable to work due to his cervical spine disability.  Moreover, in August 2008, VA received a statement from the Veteran's treating physician in which it was indicated that the Veteran was disabled due to pain from his cervical spine disability.   

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination in connection with the TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (residuals of left shoulder injury, cervical radiculopathy, and left arm numbness) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with a statement received in August 2008 from the Veteran's treating physician. 

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

2.  Then readjudicate the claim, to include determining whether consideration is warranted under 38 C.F.R. § 4.16(b) (2010).  If the benefit sought remains denied, the Veteran and his representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

